Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend Claim 23, line 1, delete “23” insert –22—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Hayworth, US 7677289, fails to teach a tape substrate having two side walls extending from a bottom surface to form a trough, the trough being defined by the bottom surface of the tape substrate and internal surfaces of the side walls, the trough having an open side between bottom surfaces of the side walls; a support film attached to a top surface of the tape substrate; and a plurality of apertures spaced at predetermined locations along the length of the tape substrate, each of the plurality of apertures being covered by the support film for receiving a respective tissue sample; wherein the tape includes a stacked configuration in which the tape substrate is wound in a plurality of layers along its length, the bottom surfaces of the side walls in a first layer of the plurality of layers being in contact with the support film in an immediately adjacent second layer of the plurality of layers, apertures of the plurality of apertures in the second layer being aligned within the trough of the first layer, between the side walls, for protecting structural integrity of the support film over each respective aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798